--------------------------------------------------------------------------------

Exhibit 10.2
 
PATHEON N.V.
2016 OMNIBUS INCENTIVE PLAN


Section 1.          Purpose of Plan.
 
The name of the Plan is the Patheon N.V. 2016 Omnibus Incentive Plan (the
“Plan”).  The purposes of the Plan are to provide an incentive to selected
officers, employees, non-employee directors, and consultants of the Company or
its Affiliates (as hereinafter defined) whose contributions are essential to the
growth and success of the business of the Company and its Affiliates, in order
to align the long-term financial interests of such persons with those of the
Company’s shareholders, strengthen the commitment of such persons to the Company
and its Affiliates and attract and retain competent and dedicated persons whose
efforts will result in the long-term growth and profitability of the Company and
its Affiliates.  To accomplish such purposes, the Plan provides that the Company
may grant Options, Share Appreciation Rights, Restricted Shares, Restricted
Share Units, Share Bonuses, Other Share-Based Awards, Cash Awards or any
combination of the foregoing.
 
Section 2.          Definitions.
For purposes of the Plan, the following terms shall be defined as set forth
below:
 
“Administrator” means the Board, or, if and to the extent the Board does not
administer the Plan, the Committee in accordance with Section 3 hereof.
 
“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified.
 
“Award” means any Option, Share Appreciation Right, Restricted Shares,
Restricted Share Unit, Share Bonus, Other Share-Based Award or Cash Award
granted under the Plan.
 
“Award Agreement” means any written or electronic agreement, contract or other
instrument or document evidencing an Award.
 
“Base Price” has the meaning set forth in Section 8(b) hereof.
 
“Beneficial Owner” (or any variant thereof) has the meaning defined in Rule
13d-3 under the Exchange Act.
 
“Board” means the Board of Directors of the Company.
 
“Cash Award” means an Award granted pursuant to Section 12 hereof.
 
“Cause” has the meaning assigned to such term in any individual employment or
severance agreement with the Participant unless otherwise set forth in the Award
Agreement, or if no such agreement defines “Cause,” Cause means the
determination by the Company that one or more of the following events has
occurred: (i) the Participant has failed to perform his or her material duties,
and such failure has not been cured after a period of thirty (30) days’ notice
from the Company; (ii) any reckless or grossly negligent act by the Participant
having the effect of injuring the interest, business, or reputation of the
Company or any of its Affiliates in any material respect; (iii) the
Participant’s commission of any felony (including entry of a nolo contendere
plea); or (iv) any misappropriation or embezzlement of the property of the
Company or any of its Affiliates.

--------------------------------------------------------------------------------

“Change in Capitalization” means any (1) merger, amalgamation, consolidation,
reclassification, recapitalization, spin-off, spin-out, repurchase or other
reorganization or corporate transaction or event, (2) special or extraordinary
dividend or other extraordinary distribution (whether in the form of cash,
Common Shares, or other property), share split, reverse share split, subdivision
or consolidation, (3) combination or exchange of shares, or (4) other change in
corporate structure, which, in any such case, the Committee determines, in its
sole discretion, affects the Common Shares such that an adjustment pursuant to
Section 5 hereof is appropriate.
 
“Change in Control” means an event set forth in any one of the following
paragraphs shall have occurred:
 
(1)          any Person (other than JLL, DSM or their respective Affiliates) is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person or
any securities acquired directly from the Company or any Affiliate thereof)
representing 50% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (I) of paragraph (3) below;
or
 
(2)          the following individuals cease for any reason to constitute a
majority of the number of directors then serving on the Board: individuals who,
on the date hereof, constitute the Board and any new director whose appointment
or election by the Board or nomination for election by the Company’s
shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended (“Incumbent Directors”); or
 
(3)          there is consummated a merger or amalgamation or consolidation of
the Company or any direct or indirect Subsidiary with any other corporation or
other entity, other than (I) a merger or amalgamation or consolidation which
results in (A) the voting securities of the Company outstanding immediately
prior to such merger or amalgamation or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary, 50% or more of the combined voting power
of the securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or amalgamation or consolidation and
(B) the Incumbent Directors continuing immediately thereafter to represent at
least a majority of the board of directors of the Company, the entity surviving
such merger or amalgamation or consolidation or, if the Company or the entity
surviving such merger or amalgamation or consolidation is then a Subsidiary, the
ultimate parent thereof, or (II) a merger or amalgamation or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities Beneficially Owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing 50% or more of the combined voting power of the
Company’s then outstanding securities; or
2

--------------------------------------------------------------------------------

(4)          the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than (A) a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned by
shareholders of the Company following the completion of such transaction in
substantially the same proportions as their ownership of the Company immediately
prior to such sale or (B) a sale or disposition of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the entity to which such assets are sold or disposed or, if such
entity is a subsidiary, the ultimate parent thereof.
 
Notwithstanding the foregoing, (i) a Change in Control shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Common Shares
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions and (ii) for each Award that constitutes
deferred compensation under Section 409A of the Code, and to the extent required
to avoid accelerated taxation and/or tax penalties under Section 409A of the
Code, a Change in Control shall be deemed to have occurred under the Plan with
respect to such Award only if a change in the ownership or effective control of
the Company or a change in ownership of a substantial portion of the assets of
the Company shall also be deemed to have occurred under Section 409A of the
Code.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor thereto.
 
“Committee” means any committee or subcommittee the Board may appoint to
administer the Plan.  Subject to the discretion of the Board, the Committee
shall be composed entirely of individuals who meet the qualifications of (i) an
“outside director” within the meaning of Section 162(m) of the Code (but only to
the extent necessary and desirable to maintain qualification of Awards as
“performance-based compensation” under Section 162(m) of the Code), (ii) a
“non-employee director” within the meaning of Rule 16b-3 and (iii) any other
qualifications required by the applicable stock exchange on which the Common
Shares are traded.  If at any time or to any extent the Board shall not
administer the Plan, then the functions of the Administrator specified in the
Plan shall be exercised by the Committee.  Except as otherwise provided in the
Company’s articles of association, as amended from time to time, any action of
the Committee with respect to the administration of the Plan shall be taken by a
majority vote at a meeting at which a quorum is duly constituted or unanimous
written consent of the Committee’s members.
3

--------------------------------------------------------------------------------

“Common Shares” means the ordinary shares, par value €0.01 per share, in the
share capital of the Company.
 
“Company” means Patheon N.V., a Dutch public limited company (or any successor
company, except as the term “Company” is used in the definition of “Change in
Control” above).
 
“Covered Employee” has the meaning ascribed to the term “covered employee” set
forth in Section 162(m) of the Code.
 
“Disability” has the meaning assigned to such term in the Award Agreement or in
any individual employment or severance agreement with the Participant for the
purpose of identifying disability as the reason for the termination of the
Participant's employment or, if any such agreement does not define “Disability,”
Disability means, with respect to any Participant, that such Participant, as
determined by the Administrator in its sole discretion, is unable to perform the
duties of his or her position for at least ninety (90) consecutive business days
as a result of physical or mental illness or injury; provided, that, if
applicable to the Award, “Disability” shall be determined in a manner consistent
with Section 409A of the Code.
 
“DSM” means Koninklijke DSM N.V.
 
“Effective Date” has the meaning set forth in Section 20 hereof.
 
“Eligible Recipient” means an officer, employee, non-employee director,
independent contractor or consultant of the Company or any Affiliate of the
Company who has been selected as an eligible participant by the Administrator;
provided, however, to the extent required to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, an Eligible Recipient of an Option
or a Share Appreciation Right means an employee, non-employee director,
independent contractor or consultant of the Company or any Affiliate of the
Company with respect to whom the Company is an “eligible issuer of service
recipient stock” within the meaning of Section 409A of the Code.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
“Exercise Price” means, with respect to any Option, the per share price at which
a holder of such Option may acquire Common Shares to be issued by the Company
or, if Common Shares held by the Company are used, to be transferred by the
Company upon the exercise of such Option, as set forth in the applicable Award
Agreement.
 
“Fair Market Value” of a Common Share or another security as of a particular
date shall mean the fair market value as determined by the Administrator in its
sole discretion; provided, however, (i) if the Common Share or other security is
admitted to trading on a national securities exchange, the fair market value on
any date shall be the closing sale price reported on the last preceding date on
which there was a sale of such share on such exchange, or (ii) if the Common
Share or other security is then traded in an over-the-counter market, the fair
market value on any date shall be the average of the closing bid and asked
prices for such share in such over-the-counter market for the last preceding
date on which there was a sale of such share in such market.
4

--------------------------------------------------------------------------------

“Free Standing Right” has the meaning set forth in Section 8(a) hereof.
 
“Good Reason” has the meaning assigned to such term in any individual employment
or severance agreement with the Participant unless otherwise set forth in the
Award Agreement, provided that if no such agreement defines “Good Reason,” Good
Reason and any provision of this Plan that refers to Good Reason shall not be
applicable to such Participant.
 
“ISO” means an Option intended to be and designated as an incentive stock option
within the meaning of Section 422 of the Code.
 
“JLL” means JLL Patheon Co-Investment Fund, L.P., a Cayman Islands exempted
limited partnership, and any of its Affiliates.
 
“Nonqualified Stock Option” shall mean an Option that is not designated as an
ISO.
 
“Option” means an option to acquire Common Shares granted pursuant to Section 7
hereof. The term “Option” as used in the Plan includes the terms “Nonqualified
Stock Option” and “ISO.”
 
“Other Share-Based Award” means an Award granted pursuant to Section 10 hereof.
 
“Participant” means any Eligible Recipient selected by the Administrator,
pursuant to the Administrator’s authority provided for in Section 3 below, to
receive grants of Awards, and, upon his or her death, his or her successors,
heirs, executors and administrators, as the case may be.
 
“Performance Goals” means performance goals based on one or more of the
following criteria: (i) earnings, including one or more of operating income, net
operating income, earnings before or after taxes, earnings before or after
interest, depreciation, amortization, adjusted EBITDA, economic earnings, or
extraordinary or special items or book value per share (which may exclude
nonrecurring items); (ii) pre-tax income or after-tax income; (iii) earnings per
share (basic or diluted); (iv) operating profit; (v) revenue, revenue growth or
rate of revenue growth; (vi) return on assets (gross or net), return on
investment, return on capital, or return on equity; (vii) returns on sales or
revenues; (viii) operating expenses; (ix) share price appreciation; (x) cash
flow, cash flow per share, free cash flow, cash flow return on investment
(discounted or otherwise), net cash provided by operations, or cash flow in
excess of cost of capital; (xi) implementation or completion of critical
projects or processes; (xii) economic value created; (xiii) cumulative earnings
per share growth; (xiv) market value, enterprise growth or growth in market cap;
(xv) operating margin or profit margin; (xvi) share price or total shareholder
return; (xvii) cost targets, reductions and savings, productivity and
efficiencies; (xviii) strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration, geographic business
expansion, customer satisfaction, employee satisfaction, human resources
management, supervision of litigation, information technology, and goals
relating to acquisitions, divestitures, joint ventures and similar transactions,
and budget comparisons; (xix) personal professional objectives, including any of
the foregoing performance goals, the implementation of policies and plans, the
negotiation of transactions, the development of long term business goals,
formation of joint ventures, research or development collaborations, and the
completion of other corporate transactions; and (xx) any combination of, or a
specified increase in, any of the foregoing. Where applicable, the Performance
Goals may be expressed in terms of attaining a specified level of the particular
criteria or the attainment of a percentage increase or decrease in the
particular criteria, and may be applied to one or more of the Company or any
Affiliate thereof, or a division or strategic business unit of the Company or
any Affiliate thereof, or may be applied to the performance of the Company
relative to a market index, a group of other companies or a combination thereof,
all as determined by the Administrator.  The Performance Goals may include a
threshold level of performance below which no payment shall be made (or no
vesting shall occur), levels of performance at which specified payments shall be
made (or specified vesting shall occur), and a maximum level of performance
above which no additional payment shall be made (or at which full vesting shall
occur).  Each of the foregoing Performance Goals may be determined in accordance
with generally accepted accounting principles (to the extent determined by the
Administrator to be desirable) and shall be subject to certification by the
Administrator; provided, that, to the extent permitted by Section 162(m) of the
Code to the extent applicable, the Administrator shall have the authority to
make equitable adjustments to the Performance Goals in recognition of unusual or
infrequently occurring events affecting the Company or any Affiliate thereof or
the financial statements of the Company or any Affiliate thereof, in response to
changes in applicable laws or regulations, or to account for items of gain, loss
or expense determined to be extraordinary or unusual in nature or infrequent in
occurrence or related to the disposal of a segment of a business or related to a
change in accounting principles.  Notwithstanding the foregoing, the Committee
shall take any actions pursuant to this paragraph to the extent necessary and
desirable to maintain qualification of Awards as performance-based compensation
under Section 162(m) of the Code.
5

--------------------------------------------------------------------------------

“Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof.
 
“Plan” has the meaning set forth in Section 1 hereof.
 
“Restricted Period” has the meaning set forth in Section 9(a) hereof.
 
“Related Right” has the meaning set forth in Section 8(a) hereof.
 
“Restricted Shares” means Shares granted pursuant to Section 9 below subject to
certain restrictions that lapse at the end of a specified period or periods.
 
“Restricted Share Unit” means the right, granted pursuant to Section 9 below, to
receive a Common Share or a cash payment equal to the Fair Market Value of a
Common Share, as determined by the Administrator in connection with the Award.
 
“Rule 16b-3” has the meaning set forth in Section 3(a) hereof.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” means Common Shares to be issued or, if Common Shares held by the
Company are used, to be transferred by the Company, for the purpose of the Plan,
as adjusted pursuant to the Plan, and any successor (pursuant to a merger,
amalgamation, consolidation or other reorganization) security.
 
“Share Appreciation Right” means the right to receive, upon exercise of the
right, the applicable amounts as described in Section 8.
 
“Share Bonus” means a bonus payable in fully vested Common Shares granted
pursuant to Section 11 hereof.
 
“Subsidiary” means, with respect to any Person, as of any date of determination,
any other Person as to which such first Person owns or otherwise controls,
directly or indirectly, more than 50% of the voting shares or other similar
interests or a sole general partner interest or managing member or similar
interest of such other Person.
 
“Transfer” has the meaning set forth in Section 18 hereof.
6

--------------------------------------------------------------------------------

Section 3.          Administration.
 
(a)          The Plan shall be administered by the Administrator and shall be
administered in accordance with the requirements of Section 162(m) of the Code
(but only to the extent necessary and desirable to maintain qualification of
Awards as performance-based compensation under Section 162(m) of the Code) and,
to the extent applicable, Rule 16b-3 under the Exchange Act (“Rule 16b-3”). 
 
(b)          Pursuant to the terms of the Plan, the Administrator, subject, in
the case of any Committee, to any restrictions on the authority delegated to it
by the Board, shall have the power and authority, without limitation:
 
(1)          to select those Eligible Recipients who shall be Participants;
 
(2)          to determine whether and to what extent Options, Share Appreciation
Rights, Restricted Shares, Restricted Share Units, Share Bonuses, Other
Share-Based Awards, Cash Awards or a combination of any of the foregoing, are to
be granted hereunder to Participants;
 
(3)          to determine the number of Shares to be covered by each Award
granted hereunder;
 
(4)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, of each Award granted hereunder (including, but not limited
to, (i) the restrictions applicable to Restricted Shares or Restricted Share
Units and the conditions under which restrictions applicable to such Restricted
Shares or Restricted Share Units shall lapse, (ii) the performance goals and
periods applicable to Awards, (iii) the Exercise Price of each Option and the
Base Price of each Share Appreciation Right, (iv) the vesting schedule
applicable to each Award, (v) the number of Shares or amount of cash or other
property subject to each Award and (vi) subject to the requirements of Section
409A of the Code (to the extent applicable), any amendments to the terms and
conditions of outstanding Awards, including, but not limited to, extending the
exercise period of such Awards and accelerating the vesting schedule of such
Awards);
 
(5)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, which shall govern all written instruments evidencing Awards;
7

--------------------------------------------------------------------------------

(6)          to determine the Fair Market Value in accordance with the terms of
the Plan;
 
(7)           to determine the duration and purpose of leaves of absence which
may be granted to a Participant without constituting termination of the
Participant’s employment for purposes of Awards granted under the Plan;
 
(8)          to adopt, alter and repeal such administrative rules, guidelines
and practices governing the Plan as it shall from time to time deem advisable;
 
(9)          to prescribe, amend and rescind rules and regulations relating to
sub-plans established for the purpose of satisfying applicable foreign laws or
qualifying for favorable tax treatment under applicable foreign laws, which
rules and regulations may be set forth in an appendix or appendices to the Plan;
and
 
(10)           to construe and interpret the terms and provisions of the Plan
and any Award issued under the Plan (and any Award Agreement relating thereto),
and to otherwise supervise the administration of the Plan and to exercise all
powers and authorities either specifically granted under the Plan or necessary
and advisable in the administration of the Plan.
 
(c)          Subject to Section 5, neither the Board nor the Committee shall
have the authority to reprice or cancel and regrant any Award at a lower
exercise, base or purchase price without first obtaining the approval of the
Company’s shareholders.
 
(d)          To the extent permitted by applicable law or the rules of any
securities exchange or automated quotation system on which the Shares are
listed, quoted or traded, the Board or Committee may from time to time delegate
to a committee of one or more members of the Board or to one or more officers of
the Company the authority to grant or amend Awards or to take other
administrative actions pursuant to this Section 3; provided, however, that in no
event shall an officer of the Company be delegated the authority to grant Awards
to, or amend Awards held by, the following individuals: (a) individuals who are
subject to Section 16 of the Exchange Act, (b) Covered Employees with respect to
Awards intended to constitute performance-based compensation under Section
162(m) of the Code, or (c) officers of the Company (or directors) to whom
authority to grant or amend Awards has been delegated hereunder; provided
further, that any delegation of administrative authority shall only be permitted
to the extent it is permissible under Section 162(m) of the Code (to the extent
applicable) and applicable securities laws or the rules of any securities
exchange or automated quotation system on which the Shares are listed, quoted or
traded. Any delegation hereunder shall be subject to the restrictions and limits
that the Board or Committee specifies at the time of such delegation, and the
Board may at any time rescind the authority so delegated or appoint a new
delegatee. At all times, the delegatee appointed under this Section 3 shall
serve in such capacity at the pleasure of the Board and the Committee.
8

--------------------------------------------------------------------------------

(e)          All decisions made by the Administrator pursuant to the provisions
of the Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants. The exercise of any right or discretion by the
Company is in its absolute discretion and is not subject to any implied
restrictions.  Any implied contractual duty of the Company to act in good faith
or reasonably is expressly excluded from forming part of the Agreement.
 
(f)          No member of the Board or the Committee, nor any officer or
employee of the Company or any Subsidiary thereof acting on behalf of the Board
or the Committee, shall be personally liable for any action, omission,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Committee and each and any officer or
employee of the Company and of any Subsidiary thereof acting on their behalf
shall, to the maximum extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, omission, determination
or interpretation.
 
Section 4.          Shares Reserved for Issuance; Certain Limitations.
 
(a)          The maximum number of Common Shares to be issued or, to the extent
Common Shares held by the Company are used, to be transferred by the Company,
for the purpose of the Plan shall be equal to 12,226,935 Common Shares (subject
to adjustment as provided by Section 5). In accordance with the rules
promulgated by the applicable national securities exchange on which the Common
Shares are traded, the maximum number of Common Shares set forth in this Section
4(a) excludes Common Shares granted in connection with a transaction between the
Company or an Affiliate of the Company and another entity or business in
substitution or exchange for, or conversion adjustment, assumption or
replacement of, awards previously granted by such other entity to any
individuals who have become Eligible Recipients as a result of such transaction.
 
(b)          Subject to adjustment as provided by Section 5, the maximum value
of Awards granted to a non-employee director in any consecutive twelve month
period will be USD$450,000; provided that this maximum value shall exclude the
value of cash voluntarily deferred by a non-employee director in exchange for
Shares.
 
(c)          Notwithstanding anything in this Plan to the contrary, and subject
to adjustment as provided by Section 5, from and after such time, if any, as the
Plan is subject to Section 162(m) of the Code:
 
(1)          No individual (including an individual who is likely to be a
Covered Employee) will be granted Options or Share Appreciation Rights for more
than the number of Common Shares reserved under Section 4(a) during any calendar
year.
 
(2)          No individual who is likely to be a Covered Employee with respect
to a calendar year will be granted (A) Restricted Shares, Restricted Share
Units, a Share Bonus or Other Share-Based Awards for more than the number of
Common Shares reserved under Section 4(a) during any calendar year or (B) a Cash
Award in cash in excess of USD$5 million during any calendar year.
9

--------------------------------------------------------------------------------

(d)          Shares issued under the Plan may, in whole or in part, be
authorized but unissued Shares or Shares that shall have been or may be
reacquired by the Company in the open market, in private transactions or
otherwise.  If any Shares subject to an Award are forfeited, cancelled,
exchanged or surrendered or if an Award otherwise terminates or expires without
a distribution of shares to the Participant, the Shares with respect to such
Award shall, to the extent of any such forfeiture, cancellation, exchange,
surrender, termination or expiration, again be available for Awards under the
Plan.  Notwithstanding the foregoing, Shares that are exchanged by a Participant
or withheld by the Company as full or partial payment in connection with any
Awards under the Plan, as well as any Shares exchanged by a Participant or
withheld by the Company or any Subsidiary to satisfy the tax withholding
obligations related to any Awards under the Plan, shall not be available for
subsequent Awards under the Plan, and notwithstanding that an Award is settled
by the delivery of a net number of Common Shares, the full number of Common
Shares underlying such Award shall not be available for subsequent Awards under
the Plan. Upon the exercise of any Award granted in tandem with any other
Awards, such related Awards shall be cancelled to the extent of the number of
Shares as to which the Award is exercised and, notwithstanding the foregoing,
such number of shares shall no longer be available for Awards under the Plan. In
addition, (i) to the extent an Award is denominated in Common Shares, but paid
or settled in cash, the number of Common Shares with respect to which such
payment or settlement is made shall again be available for grants of Awards
pursuant to the Plan and (ii) Common Shares underlying Awards that can only be
settled in cash shall not be counted against the aggregate number of Common
Shares available for Awards under the Plan.
 
Section 5.          Equitable Adjustments.


(a)          In the event of any Change in Capitalization, an equitable
substitution or proportionate adjustment shall be made, in each case, as may be
determined by the Administrator, in its sole discretion, in (i) the aggregate
number of Common Shares reserved for issuance under the Plan and the maximum
number of Common Shares or cash that may be subject to Awards granted to any
Participant in any calendar year, (ii) the kind and number of securities subject
to, and the Exercise Price or Base Price of, any outstanding Options and Share
Appreciation Rights granted under the Plan, and (iii) the kind, number and
purchase price of Common Shares, or the amount of cash or amount or type of
other property, subject to outstanding Restricted Shares, Restricted Share
Units, Share Bonuses and Other Share-Based Awards granted under the Plan;
provided, however, that any fractional shares resulting from the adjustment
shall be eliminated.  Such other equitable substitutions or adjustments shall be
made as may be determined by the Administrator, in its sole discretion. Except
to the extent determined by the Administrator, any adjustments to ISOs under
this Section 5 shall be made only to the extent not constituting a
“modification” within the meaning of Section 424(h)(3) of the Code.
 
(b)          Without limiting the generality of the foregoing, in connection
with a Change in Capitalization, the Administrator may provide, in its sole
discretion, for the cancellation of any outstanding Award in exchange for
payment in cash or other property having an aggregate Fair Market Value equal to
the Fair Market Value of the Common Shares, cash or other property covered by
such Award, reduced by the aggregate Exercise Price or Base Price thereof, if
any; provided, however, that if the Exercise Price or Base Price of any
outstanding Award is equal to or greater than the Fair Market Value of the
Common Shares, cash or other property covered by such Award, the Administrator
may cancel such Award without the payment of any consideration to the
Participant.
 
(c)          The determinations made by the Administrator or the Board, as
applicable, pursuant to this Section 5 shall be final, binding and conclusive.
10

--------------------------------------------------------------------------------

Section 6.          Eligibility.
 
The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from those individuals that qualify as
Eligible Recipients.
 
Section 7.          Options.
 
(a)          General.  Options granted under the Plan shall be designated as
Nonqualified Stock Options or ISOs.  Each Participant who is granted an Option
shall enter into an Award Agreement with the Company, containing such terms and
conditions as the Administrator shall determine, in its sole discretion, which
Award Agreement shall set forth, among other things, the Exercise Price of the
Option, the term of the Option and provisions regarding exercisability of the
Option, and whether the Option is intended to be an ISO or a Nonqualified Stock
Option (and in the event the Award Agreement has no such designation, the Option
shall be a Nonqualified Stock Option).  The provisions of each Option need not
be the same with respect to each Participant.  More than one Option may be
granted to the same Participant and be outstanding concurrently hereunder. 
Options granted under the Plan shall be subject to the terms and conditions set
forth in this Section 7 and shall contain such additional terms and conditions,
not inconsistent with the terms of the Plan, as the Administrator shall deem
desirable and set forth in the applicable Award Agreement.
 
(b)          Exercise Price.  The Exercise Price of Shares purchasable under an
Option shall be determined by the Administrator in its sole discretion at the
time of grant, but in no event shall the exercise price of an Option be less
than one hundred percent (100%) of the Fair Market Value of the related Common
Shares on the date of grant.
 
(c)          Option Term.  The maximum term of each Option shall be fixed by the
Administrator, but no Option shall be exercisable more than ten (10) years after
the date such Option is granted.  Each Option’s term is subject to earlier
expiration pursuant to the applicable provisions in the Plan and the Award
Agreement.  Notwithstanding the foregoing, the Administrator shall have the
authority to accelerate the exercisability of any outstanding Option at such
time and under such circumstances as the Administrator, in its sole discretion,
deems appropriate.
 
(d)          Exercisability.  Each Option shall be exercisable at such time or
times and subject to such terms and conditions, including the attainment of
pre-established performance goals, as shall be determined by the Administrator
in the applicable Award Agreement.  The Administrator may also provide that any
Option shall be exercisable only in installments, and the Administrator may
waive such installment exercise provisions at any time, in whole or in part,
based on such factors as the Administrator may determine in its sole
discretion.  Notwithstanding anything to the contrary contained herein, an
Option may not be exercised for a fraction of a share.
11

--------------------------------------------------------------------------------

(e)          Method of Exercise.  Options may be exercised in whole or in part
by giving written notice of exercise to the Company (or by other methods
authorized by the Administrator) specifying the number of whole Shares to be
purchased, accompanied by payment in full of the aggregate Exercise Price of the
Shares so purchased in cash or its equivalent, as determined by the
Administrator.  As determined by the Administrator, in its sole discretion, with
respect to any Option or category of Options, payment in whole or in part may
also be made (i) by means of consideration received under any cashless exercise
procedure approved by the Administrator (including the withholding of Shares
otherwise issuable or transferrable upon exercise whereby, to the extent
required to pay up newly issued Shares to the Participant, the claim of the
Participant to receive Shares otherwise issuable upon exercise will be set-off
against the claim of the Company to pay up newly issued Shares), (ii) in the
form of unrestricted Shares already owned by the Participant which have a Fair
Market Value on the date of surrender equal to the aggregate exercise price of
the Shares as to which such Option shall be exercised (whereby, to the extent
required to pay up newly issued Shares to the Participant, the claim of the
Participant to receive Shares otherwise issuable upon exercise will be set-off
against the claim of the Company to pay up newly issued Shares), (iii) any other
form of consideration approved by the Administrator and permitted by applicable
law or (iv) any combination of the foregoing.
 
(f)          ISOs.
 
(1)          The terms and conditions of ISOs granted hereunder shall be subject
to the provisions of Section 422 of the Code and the terms, conditions,
limitations and administrative procedures established by the Administrator from
time to time in accordance with the Plan.  At the discretion of the
Administrator, ISOs may be granted only to an employee of the Company, its
“parent corporation” (as such term is defined in Section 424(e) of the Code) or
a Subsidiary.
 
(2)          ISO Grants to 10% Shareholders.  Notwithstanding anything to the
contrary in the Plan, if an ISO is granted to a Participant who owns shares
representing more than ten percent (10%) of the voting power of all classes of
shares of the Company, its “parent corporation” (as such term is defined in
Section 424(e) of the Code) or a Subsidiary, the term of the ISO shall not
exceed five (5) years from the time of grant of such ISO and the Exercise Price
shall be at least one hundred and ten percent (110%) of the Fair Market Value of
the Shares on the date of grant.
 
(3)          $100,000 Per Year Limitation For ISOs.  To the extent the aggregate
Fair Market Value (determined on the date of grant) of the Shares for which ISOs
are exercisable for the first time by any Participant during any calendar year
(under all plans of the Company) exceeds $100,000, such excess ISOs shall be
treated as Nonqualified Stock Options.
 
(4)          Disqualifying Dispositions.  Each Participant awarded an ISO under
the Plan shall notify the Company in writing immediately after the date he or
she makes a “disqualifying disposition” of any Share acquired pursuant to the
exercise of such ISO.  A “disqualifying disposition” is any disposition
(including any sale) of such Shares before the later of (i) two years after the
date of grant of the ISO and (ii) one year after the date the Participant
acquired the Shares by exercising the ISO.  The Company may, if determined by
the Administrator and in accordance with procedures established by it, retain
possession of any Shares acquired pursuant to the exercise of an ISO as agent
for the applicable Participant until the end of the period described in the
preceding sentence, subject to complying with any instructions from such
Participant as to the sale of such shares.
12

--------------------------------------------------------------------------------

(g)          Rights as Shareholder.  A Participant shall have no rights to
dividends or distributions or any other rights of a shareholder with respect to
the Shares subject to an Option until the Participant has given written notice
of the exercise thereof, has paid in full for such Shares and has satisfied the
requirements of Section 17 hereof.
 
(h)          Termination of Employment or Service. In the event of the
termination of employment or service with the Company and all Affiliates thereof
of a Participant who has been granted one or more Options, such Options shall be
exercisable at such time or times and subject to such terms and conditions as
set forth in the Award Agreement.
 
(i)          Other Change in Employment Status.  An Option shall be affected,
both with regard to vesting schedule and termination, by leaves of absence,
changes from full-time to part-time employment, partial disability or other
changes in the employment status of a Participant, in the discretion of the
Administrator.
 
Section 8.          Share Appreciation Rights.
 
(a)          General.  Share Appreciation Rights may be granted either alone
(“Free Standing Rights”) or in conjunction with all or part of any Option
granted under the Plan (“Related Rights”).  Related Rights may be granted either
at or after the time of the grant of such Option.  The Administrator shall
determine the Eligible Recipients to whom, and the time or times at which,
grants of Share Appreciation Rights shall be made, the number of Shares to be
awarded, the Base Price, and all other conditions of Share Appreciation Rights. 
Notwithstanding the foregoing, no Related Right may be granted for more Shares
than are subject to the Option to which it relates.  The provisions of Share
Appreciation Rights need not be the same with respect to each Participant. 
Share Appreciation Rights granted under the Plan shall be subject to the
following terms and conditions set forth in this Section 8 and shall contain
such additional terms and conditions, not inconsistent with the terms of the
Plan, as the Administrator shall deem desirable, as set forth in the applicable
Award Agreement.
 
(b)          Base Price.  Each Share Appreciation Right shall be granted with a
base price that is not less than one hundred percent (100%) of the Fair Market
Value of the related Common Shares on the date of grant (such amount, the “Base
Price”).
 
(c)          Awards; Rights as Shareholder.  A Participant shall have no rights
to dividends or any other rights of a shareholder with respect to the Common
Shares, if any, subject to a Share Appreciation Right until the Participant has
given written notice of the exercise thereof and has satisfied the requirements
of Section 17 hereof.
13

--------------------------------------------------------------------------------

(d)          Exercisability.
 
(1)          Share Appreciation Rights that are Free Standing Rights shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Administrator in the applicable Award Agreement.
 
(2)          Share Appreciation Rights that are Related Rights shall be
exercisable only at such time or times and to the extent that the Options to
which they relate shall be exercisable in accordance with the provisions of
Section 7 hereof and this Section 8 of the Plan.
 
(e)          Consideration Upon Exercise.
 
(1)          Upon the exercise of a Free Standing Right, the Participant shall
be entitled to receive up to, but not more than, that number of Shares equal in
value to (i) the excess of the Fair Market Value as of the date of exercise over
the Base Price per share specified in the Free Standing Right, multiplied by
(ii) the number of Shares in respect of which the Free Standing Right is being
exercised.
 
(2)          A Related Right may be exercised by a Participant by surrendering
the applicable portion of the related Option.  Upon such exercise and surrender,
the Participant shall be entitled to receive up to, but not more than, that
number of Shares equal in value to (i) the excess of the Fair Market Value as of
the date of exercise over the Exercise Price specified in the related Option,
multiplied by (ii) the number of Shares in respect of which the Related Right is
being exercised.  Options which have been so surrendered, in whole or in part,
shall no longer be exercisable to the extent the Related Rights have been so
exercised.
 
(3)          Notwithstanding the foregoing, the Administrator may determine to
settle the exercise of a Share Appreciation Right in cash (or in any combination
of Shares and cash).
 
(f)          Termination of Employment or Service; Other Change in Employment
Status.
 
(1)          In the event of the termination of employment or service with the
Company and all Affiliates thereof of a Participant who has been granted one or
more Free Standing Rights, such rights shall be exercisable at such time or
times and subject to such terms and conditions as set forth in the Award
Agreement.
 
(2)          In the event of the termination of employment or service with the
Company and all Affiliates thereof of a Participant who has been granted one or
more Related Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as set forth in the related Options.
 
(3)          A Share Appreciation Right shall be affected, both with regard to
vesting schedule and termination, by leaves of absence, changes from full-time
to part-time employment, partial disability or other changes in the employment
status of a Participant, in the discretion of the Administrator.
14

--------------------------------------------------------------------------------

(g)          Term.
 
(1)          The term of each Free Standing Right shall be fixed by the
Administrator, but no Free Standing Right shall be exercisable more than ten
(10) years after the date such right is granted.
 
(2)          The term of each Related Right shall be the term of the Option to
which it relates, but no Related Right shall be exercisable more than ten (10)
years after the date such right is granted.
 
Section 9.          Restricted Shares and Restricted Share Units.
 
(a)          General.  Restricted Shares and Restricted Share Units may be
issued either alone or in addition to other awards granted under the Plan.  The
Administrator shall determine the Eligible Recipients to whom, and the time or
times at which, Restricted Shares or Restricted Share Units shall be made; the
number of Shares to be awarded; the price, if any, to be paid by the Participant
for the acquisition of Restricted Shares or Restricted Share Units; the period
of time prior to which Restricted Shares or Restricted Share Units become vested
and free of restrictions on Transfer (the “Restricted Period”); the performance
objectives (if any); and all other conditions of the Restricted Shares and
Restricted Share Units.  If the restrictions, performance objectives and/or
conditions established by the Administrator are not attained, a Participant
shall forfeit his or her Restricted Shares or Restricted Share Units, in
accordance with the terms of the grant.  The provisions of Restricted Shares or
Restricted Share Units need not be the same with respect to each Participant.
 
(b)          Awards and Certificates.
 
(1)          Except as otherwise provided below in Section 9(b)(3), (i) each
Participant who is granted an award of Restricted Shares may, in the Company’s
sole discretion, be issued a share certificate in respect of such Restricted
Shares; and (ii) any such certificate so issued shall be registered in the name
of the Participant, and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to any such Award.  The Company may
require that the share certificates, if any, evidencing Restricted Shares be
held in the custody of the Company until the restrictions thereon shall have
lapsed, and that, as a condition of any award of Restricted Shares, the
Participant shall have delivered a share transfer form, endorsed in blank,
relating to the Shares covered by such award.  Certificates for unrestricted
Common Shares may, in the Company’s sole discretion, be delivered to the
Participant only after the Restricted Period has expired without forfeiture in
respect of such Restricted Shares.
 
(2)          With respect to Restricted Share Units, at the expiration of the
Restricted Period, share certificates in respect of the Common Shares underlying
such Restricted Share Units may, in the Company’s sole discretion, be delivered
to the Participant, or his legal representative, in a number equal to the number
of Common Shares underlying the Restricted Share Units.
 
(3)          Notwithstanding anything in the Plan to the contrary, any
Restricted Shares or Restricted Share Units (at the expiration of the Restricted
Period) may, in the Company’s sole discretion, be issued in uncertificated form.
15

--------------------------------------------------------------------------------

(4)          Further, notwithstanding anything in the Plan to the contrary, with
respect to Restricted Share Units, at the expiration of the Restricted Period,
Shares shall promptly be issued to the Participant, unless otherwise deferred in
accordance with procedures established by the Company in accordance with Section
409A of the Code, and such issuance shall be made no later than March 15th of
the calendar year following the year of vesting or within other such period as
is required to avoid accelerated taxation and/or tax penalties under Section
409A of the Code.
 
(c)          Restrictions and Conditions.  The Restricted Shares and Restricted
Share Units granted pursuant to this Section 9 shall be subject to the following
restrictions and conditions and any additional restrictions or conditions as
determined by the Administrator at the time of grant or, subject to Section 409A
of the Code where applicable, thereafter:
 
(1)          The Administrator may, in its sole discretion, provide for the
lapse of restrictions in installments and may accelerate or waive such
restrictions in whole or in part based on such factors and such circumstances as
the Administrator may determine, in its sole discretion, including, but not
limited to, the attainment of certain performance related goals, the
Participant’s termination of employment or service as an officer, director,
independent contractor or consultant to the Company or any Affiliate thereof, or
the Participant’s death or Disability; provided, however, that this sentence
shall not apply to any Award which is intended to qualify as performance-based
compensation under Section 162(m) of the Code.  Notwithstanding the foregoing,
upon a Change in Control, the outstanding Awards shall be subject to Section 14
hereof.
 
(2)          Except as provided in the applicable Award Agreement, the
Participant shall generally have the rights of a shareholder of the Company with
respect to Restricted Shares during the Restricted Period, including the right
to vote such shares and to receive any dividends declared with respect to such
shares.  The Participant shall generally not have the rights of a shareholder
with respect to Common Shares subject to Restricted Share Units during the
Restricted Period; provided, however, that, subject to Section 409A of the Code,
an amount equal to dividends declared during the Restricted Period with respect
to the number of Common Shares covered by Restricted Share Units may, to the
extent set forth in an Award Agreement, be provided to the Participant. Any
dividend or dividend equivalent awarded hereunder shall be subject to the same
restrictions, conditions and risks of forfeiture as the underlying Award.
 
(d)          Termination of Employment or Service; Other Change in Employment
Status.
 
(1)          The rights of Participants granted Restricted Shares or Restricted
Share Units upon termination of employment or service with the Company and all
Affiliates thereof for any reason during the Restricted Period shall be set
forth in the Award Agreement.
 
(2)          Restricted Shares and Restricted Share Units shall be affected,
both with regard to vesting schedule and termination, by leaves of absence,
changes from full-time to part-time employment, partial disability or other
changes in the employment status of a Participant, in the discretion of the
Administrator.
16

--------------------------------------------------------------------------------

Section 10.          Other Share-Based Awards.
 
Other forms of Awards valued in whole or in part by reference to, or otherwise
based on, Common Shares, including but not limited to dividend equivalents, may
be granted either alone or in addition to other Awards (other than in connection
with Options or Share Appreciation Rights) under the Plan. Any dividend or
dividend equivalent awarded hereunder shall be subject to the same restrictions,
conditions and risks of forfeiture as the underlying Award.  Subject to the
provisions of the Plan, the Administrator shall have sole and complete authority
to determine the individuals to whom and the time or times at which such Other
Share-Based Awards shall be granted, the number of Common Shares to be granted
pursuant to such Other Share-Based Awards, or the manner in which such Other
Share-Based Awards shall be settled (e.g., in Common Shares, cash or other
property), or the conditions to the vesting and/or payment or settlement of such
Other Share-Based Awards (which may include, but not be limited to, achievement
of performance criteria) and all other terms and conditions of such Other
Share-Based Awards.
 
Section 11.          Share Bonuses.
 
In the event that the Administrator grants a Share Bonus, the Shares
constituting such Share Bonus shall, as determined by the Administrator, be
evidenced in uncertificated form or by a book entry record or a certificate
issued in the name of the Participant to whom such grant was made and delivered
to such Participant as soon as practicable after the date on which such Share
Bonus is payable.


Section 12.          Cash Awards.


The Administrator may grant awards that are payable solely in cash, as deemed by
the Administrator to be consistent with the purposes of the Plan, and such Cash
Awards shall be subject to the terms, conditions, restrictions and limitations
determined by the Administrator, in its sole discretion, from time to time. 
Cash Awards may be granted with value and payment contingent upon the
achievement of performance criteria.


Section 13.          Special Provisions Regarding Certain Awards.


The Administrator may make Awards hereunder to Covered Employees (or to
individuals whom the Administrator believes may become Covered Employees) that
are intended to qualify as performance-based compensation under Section 162(m)
of the Code. The exercisability and/or payment of such Awards may, to the extent
required to qualify as performance-based compensation under Section 162(m) of
the Code, be subject to the achievement of performance criteria based upon one
or more Performance Goals and to certification of such achievement in writing by
the Committee. The Committee may in its discretion reduce the amount of such
Awards that would otherwise become exercisable and/or payable upon achievement
of such Performance Goals and the certification in writing of such achievement,
but may not increase such amounts. Any such Performance Goals shall be
established in writing by the Committee not later than the time period
prescribed under Section 162(m) of the Code and the regulations thereunder.
Notwithstanding anything set forth in the Plan to contrary, all provisions of
such Awards which are intended to qualify as performance-based compensation
under Section 162(m) of the Code shall be construed in a manner to so comply.

17

--------------------------------------------------------------------------------

Section 14.          Change in Control Provisions.


Unless otherwise determined by the Administrator and evidenced in an Award
Agreement, the following provisions shall apply to Awards granted hereunder.


(a)          Assumption/Substitution of Awards.  With respect to each
outstanding Award that is assumed or substituted in connection with a Change in
Control, in the event that (1) a Change in Control occurs and (2) during the
twelve (12) month period following such Change in Control a Participant’s
employment or service is terminated without Cause by the Company, its successor
or any Affiliate or the Participant resigns from employment or service from the
Company, its successor or any Affiliate with Good Reason, then:
 
(1)          Any and all Options and Stock Appreciation Rights shall become
fully vested and exercisable;
 
(2)          Any and all Restricted Shares, Restricted Share Units, Share
Bonuses, Other Share-Based Awards or Cash Awards shall become fully vested and
all restrictions, payment conditions and forfeiture conditions applicable to
each such Award shall lapse and be settled as soon as reasonable practicable,
but in no event later than ten (10) days following such termination of
employment;
 
(3)          Any Performance Goals imposed with respect to Awards shall be
deemed to be achieved at target levels; and
 
(4)          Notwithstanding anything to the contrary, if the Change in Control
event does not constitute a change in ownership or effective control of the
Company or a change in ownership of a substantial portion of the assets of the
Company under Section 409A of the Code, and if the Company determines any Award
constitutes deferred compensation subject to Section 409A of the Code, then the
vesting of such Award shall be accelerated as of the date of termination of
employment, but the Company shall pay such Award on its scheduled payment date
(which may be a “separation from service” within the meaning of Section 409A of
the Code), but in no event more than 90 days following the scheduled payment
date.
 
(b)          Non-Assumption/Substitution of Awards.  With respect to each
outstanding Award that is not assumed or substituted in connection with a Change
in Control, immediately upon the occurrence of the Change in Control:
 
(1)          Any and all Options and Stock Appreciation Rights shall become
fully vested and exercisable;
 
(2)          Any and all Restricted Shares, Restricted Share Units, Share
Bonuses, Other Share-Based Awards or Cash Awards shall become fully vested and
all restrictions, payment conditions and forfeiture conditions applicable to
each such Award shall lapse and be settled as soon as reasonable practicable,
but in no event later than ten (10) days following the Change in Control;
18

--------------------------------------------------------------------------------

(3)          Any Performance Goals imposed with respect to Awards shall be
deemed to be achieved at target levels; and
 
(4)          Notwithstanding anything to the contrary, if the Company determines
any Award constitutes deferred compensation subject to Section 409A of the Code,
then to the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, the vesting of such Award shall be
accelerated as of the effective date of the Change in Control in accordance with
this Section 14, but the Company shall pay such Award on its scheduled payment
date, but in no event more than 90 days following the scheduled payment date.
 
(c)          Assumed/Substituted. For purposes of this Section 14, an Award
shall be considered assumed or substituted for if, following the Change in
Control, the Award is of comparable value and remains subject to the same terms
and conditions that were applicable to the Award immediately prior to the Change
in Control except that, if an Award that relates to Shares shall instead relate
to the common stock of the acquiring or ultimate parent entity.
 
(d)          Cashout of Awards. Notwithstanding any other provision of the Plan,
in the event of a Change in Control, except as would otherwise result in adverse
tax consequences under Section 409A of the Code, the Administrator may, in its
discretion, provide that each Award shall, immediately upon the occurrence of a
Change in Control, be cancelled in exchange for a payment in cash or securities
in an amount equal to (i) the excess (if any) of the consideration paid per
Share in the Change in Control over the exercise or purchase price per Share
subject to the Award multiplied by (ii) the number of Shares granted under the
Award.  Without limiting the generality of the foregoing, in the event that the
consideration paid per Share in the Change in Control is greater than or equal
to the exercise or purchase price per Share subject to the Award, then the
Administrator may, in its discretion, cancel such Award without any
consideration upon the occurrence of a Change in Control.
 
Section 15.          Amendment and Termination.
 
The Board may amend, alter or terminate the Plan, but no amendment, alteration,
or termination shall be made that would impair the rights of a Participant under
any Award theretofore granted without such Participant’s consent.  The Board
shall obtain approval of the Company’s shareholders for any amendment to the
Plan that would require such approval in order to satisfy the requirements of
Section 162(m) of the Code (but only to the extent necessary and desirable to
maintain qualification of Awards as performance-based compensation under Section
162(m) of the Code), any rules of the stock exchange on which the Common Shares
are traded or other applicable law.  The Administrator may amend the terms of
any Award theretofore granted, prospectively or retroactively, but, subject to
Section 5 of the Plan and the immediately preceding sentence, no such amendment
shall impair the rights of any Participant without his or her consent.
19

--------------------------------------------------------------------------------

Section 16.          Unfunded Status of Plan.
 
The Plan is intended to constitute an “unfunded” plan for incentive
compensation.  With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.
 
Section 17.          Withholding Taxes.
 
Each Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of such Participant for purposes of
applicable taxes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, such applicable taxes required by law to be
withheld with respect to the Award.  The obligations of the Company under the
Plan shall be conditional on the making of such payments or arrangements, and
the Company shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to such Participant. 
Whenever cash is to be paid pursuant to an Award, the Company shall have the
right to deduct therefrom an amount sufficient to satisfy any applicable
withholding tax requirements related thereto.  Whenever Shares or property other
than cash are to be delivered pursuant to an Award, the Company shall have the
right to require the Participant to remit to the Company in cash an amount
sufficient to satisfy any related taxes to be withheld and applied to the tax
obligations; provided, that, with the approval of the Administrator, a
Participant may satisfy the foregoing requirement by either (i) electing to have
the Company withhold from delivery of Shares or other property, as applicable,
or (ii) by delivering already owned unrestricted Common Shares, in each case, up
to the employee’s minimum required tax withholding rate or such other rate that
will not cause adverse accounting consequences for the Company and is permitted
under applicable withholding rules promulgated by the Internal Revenue Service
or another applicable governmental entity; provided that to the extent required
to pay up newly issued Shares to the Participant, the claim of the Participant
to receive Shares otherwise issuable will be set-off against the claim of the
Company to pay up newly issued Shares.  Such already owned and unrestricted
Common Shares shall be valued at their Fair Market Value on the date on which
the amount of tax to be withheld is determined and any fractional share amounts
resulting therefrom shall be settled in cash.  Such an election may be made with
respect to all or any portion of the Shares to be delivered pursuant to an
award.  The Company may also use any other method of obtaining the necessary
payment or proceeds, as permitted by law, to satisfy its withholding obligation
with respect to any Award.
 
Section 18.          Transfer of Awards.
 
Until such time as the Awards are fully vested and/or exercisable in accordance
with the Plan or an Award Agreement, no purported sale, assignment, mortgage,
hypothecation, transfer, charge, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any Award or any agreement or commitment to do any of the foregoing
(each, a “Transfer”) by any holder thereof in violation of the provisions of the
Plan or an Award Agreement will be valid.  Any purported Transfer of an Award or
any economic benefit or interest therein in violation of the Plan or an Award
Agreement shall be null and void ab initio, and shall not create any obligation
or liability of the Company, and any Person purportedly acquiring any Award or
any economic benefit or interest therein transferred in violation of the Plan or
an Award Agreement shall not be entitled to be recognized as a holder of any
Common Shares or other property underlying such Award.  Notwithstanding the
foregoing, the Administrator may, in its sole discretion, permit (on such terms,
conditions and limitations as it may establish) Awards (other than ISOs) and/or
Shares issued in connection with an Award that are subject to restrictions on
transferability, to be transferred to a member of a Participant’s immediate
family or to a trust or similar vehicle for the benefit of a Participant’s
immediate family members. Unless otherwise determined by the Administrator, an
Option or Share Appreciation Right may be exercised, during the lifetime of the
Participant, only by the Participant or, during any period during which the
Participant is under a legal disability, by the Participant’s guardian or legal
representative.
20

--------------------------------------------------------------------------------

Section 19.          Continued Employment or Service; Termination of Employment
or Service
 
(a)          The adoption of the Plan shall not confer upon any Eligible
Recipient any right to continued employment or service with the Company or any
Affiliate thereof, as the case may be, nor shall it interfere in any way with
the right of the Company or any Affiliate thereof to terminate the employment or
service of any of its Eligible Recipients at any time.  The Plan and the Award
Agreements thereunder do not form part of a Participant’s contract of
employment.
 
(b)          Except as otherwise expressly provided for by the Company or as
required by applicable law, for purposes of Awards granted under the Plan, a
Participant’s date of termination of employment or service shall be the last day
on which the Participant performs services for the Company and any of its
Affiliates (other than as a result of a leave approved by the Participant`s
employer or authorized under applicable law), irrespective of any period of
statutory, contractual or reasonable notice of termination of employment or any
period of suspension, garden leave, salary continuance or deemed employment,
whether such date is selected unilaterally by the employer or with the agreement
of the Participant, and whether or not advance notice is given.
 
Section 20.          Effective Date.
 
The Plan became effective upon adoption by the Board on June 3, 2016 (the
“Effective Date”).


Section 21.          Term of Plan.
 
No award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Effective Date, but awards theretofore granted may extend beyond that
date.


Section 22.          Securities Matters and Regulations.


(a)          Notwithstanding anything herein to the contrary, the obligation of
the Company to sell or deliver Common Shares with respect to any Award granted
under the Plan shall be subject to all applicable laws, rules and regulations,
including all applicable federal and state securities laws, and the obtaining of
all such approvals by governmental agencies as may be deemed necessary or
appropriate by the Administrator. The Administrator may require, as a condition
of the issuance and delivery of certificates evidencing Common Shares pursuant
to the terms hereof, that the recipient of such shares make such agreements and
representations, and that such certificates bear such legends, as the
Administrator, in its sole discretion, deems necessary or advisable.
 
(b)          Each Award is subject to the requirement that, if at any time the
Administrator determines that the listing, registration or qualification of
Common Shares issuable pursuant to the Plan is required by any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the grant of an Award or the issuance of Common Shares, no such
Award shall be granted or payment made or Common Shares issued, in whole or in
part, unless listing, registration, qualification, consent or approval has been
effected or obtained free of any conditions not acceptable to the Administrator.
21

--------------------------------------------------------------------------------

(c)          In the event that the disposition of Common Shares acquired
pursuant to the Plan is not covered by a then current registration statement
under the Securities Act and is not otherwise exempt from such registration,
such Common Shares shall be restricted against transfer to the extent required
by the Securities Act or regulations thereunder, and the Administrator may
require a Participant receiving Common Shares pursuant to the Plan, as a
condition precedent to receipt of such Common Shares, to represent to the
Company in writing that the Common Shares acquired by such Participant is
acquired for investment only and not with a view to distribution.
 
Section 23.          Notification of Election Under Section 83(b) of the Code.


If any Participant shall, in connection with the acquisition of Common Shares
under the Plan, make the election permitted under Section 83(b) of the Code,
such Participant shall notify the Company of such election within ten (10) days
after filing notice of the election with the Internal Revenue Service.


Section 24.          No Fractional Shares.


No fractional Common Shares shall be issued or delivered pursuant to the Plan.
The Administrator shall determine whether cash, other Awards, or other property
shall be issued or paid in lieu of such fractional shares or whether such
fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.


Section 25.          Beneficiary.


A Participant may file with the Administrator a written designation of a
beneficiary on such form as may be prescribed by the Administrator and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Participant, the executor or administrator of the Participant’s
estate shall be deemed to be the Participant’s beneficiary.

 
Section 26.          Paperless Administration.


In the event that the Company establishes, for itself or using the services of a
third party, an automated system for the documentation, granting or exercise of
Awards, such as a system using an internet website or interactive voice
response, then the paperless documentation, granting or exercise of Awards by a
Participant may be permitted through the use of such an automated system.
22

--------------------------------------------------------------------------------

Section 27.          Severability.


If any provision of the Plan is held to be invalid or unenforceable, the other
provisions of the Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in the Plan.


Section 28.          Clawback.


Notwithstanding any other provisions in this Plan, any Award which is subject to
recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement). In addition, all
Awards made under the Plan shall be subject to any clawback or recoupment
policies of the Company or its Subsidiaries, as in effect from time to time.


Section 29.          Section 409A of the Code.


The Plan as well as payments and benefits under the Plan are intended to be
exempt from, or to the extent subject thereto, to comply with Section 409A of
the Code, and, accordingly, to the maximum extent permitted, the Plan shall be
interpreted in accordance therewith. Notwithstanding anything contained herein
to the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, the Participant shall not
be considered to have terminated employment or service with the Company for
purposes of the Plan and no payment shall be due to the Participant under the
Plan or any Award until the Participant would be considered to have incurred a
“separation from service” from the Company and its Affiliates within the meaning
of Section 409A of the Code. Any payments described in the Plan that are due
within the “short term deferral period” as defined in Section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise. Notwithstanding anything to the contrary in the Plan, to the extent
that any Awards (or any other amounts payable under any plan, program or
arrangement of the Company or any of its Affiliates) are payable upon a
separation from service and such payment would result in the imposition of any
individual tax and penalty interest charges imposed under Section 409A of the
Code, the settlement and payment of such awards (or other amounts) shall instead
be made on the first business day after the date that is six (6) months
following such separation from service (or death, if earlier). Each amount to be
paid or benefit to be provided under this Plan shall be construed as a separate
identified payment for purposes of Section 409A of the Code.  The Company makes
no representation that any or all of the payments or benefits described in this
Plan will be exempt from or comply with Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to any such
payment. The Participant shall be solely responsible for the payment of any
taxes and penalties incurred under Section 409A.
23

--------------------------------------------------------------------------------

Section 30.          Governing Law.


The Plan and all determinations made and actions taken pursuant thereto shall be
governed by the laws of the State of New York without giving effect to the
conflict of laws principles thereof.


Section 31.          Data Protection and FATCA.


(a)          By participating in the Plan, Participants give their consent to
the holding and processing of data relating to them (including personal data) in
relation to and as a consequence of their Awards and to the disclosure of data
(even outside the European Union, if applicable) to their employer, the Company
or its Subsidiaries, to any possible purchaser of their employer or its business
or of the Company or its business and its advisers in relation to this Plan for
the purposes of administering the Plan, due diligence and compliance with
applicable law.
 
(b)          By participating in the Plan, each Participant agrees to give all
such assistance and representations and supply or procure to be supplied
(including by way of updates) all such information and execute and deliver (or
procure the execution and delivery of) all such documents that the Company
requests in writing for the purpose of enabling the Company or any of its
Subsidiaries (or any external administrator) to comply with the Foreign Account
Tax Compliance Act ("FATCA"), any exchange of information agreement ("IGA") or
any similar, equivalent or related applicable laws, rules or regulations in any
jurisdiction.  Each Participant further agrees and authorizes the Company or any
of its Subsidiaries to disclose such information to any governmental authorities
if it is required to be disclosed pursuant to FATCA, any IGA or any similar,
equivalent or related applicable laws, rules or regulations.
 
24

--------------------------------------------------------------------------------